Citation Nr: 1548951	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral degenerative joint disease of the left knee (previously chondromalacia patella, left knee). 
 
 2.  Entitlement to an initial disability rating in excess of 10 percent for left knee partial anterior cruciate ligament tear with thinning cartilage. 
 
 3.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to the service-connected bilateral knee and back disabilities. 
 
 4.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected bilateral knee and back disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 until March 1982 with subsequent National Guard service, including a period of active duty for training (ACDUTRA) in June 1996. 

The issues of entitlement to increased ratings for the Veteran's service-connected left knee disabilities come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The remaining issues of entitlement to service connection for diabetes mellitus and hypertension come before the Board on appeal from an April 2008 rating decision issued by the RO. 

In an October 2008 rating decision, the RO granted a separate 10 percent rating for left knee partial anterior cruciate ligament tear with thinning cartilage.  The Board previously found that this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of or associated with the already service-connected left knee disability.  As such, the Board previously found that the issue was in appellate status and included it on the title page. 

In October 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference; a transcript of that hearing is of record.  The record was held open for 60 days until December 17, 2012 for the submission of additional evidence. 

In November 2013 and August 2014, this matter was previously before the Board and remanded for further development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In April 2015 and September 2015, the Veteran submitted additional treatment records, to include the results of a July 2015 VA examination for his left knee, accompanied by a waiver of consideration by the RO in the first instance.  As such, these records have been associated with the claims file and will be considered accordingly.

The issues of increased ratings for patellofemoral degenerative joint disease of the left knee and left knee partial anterior cruciate ligament tear with thinning cartilage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of record shows that the Veteran's currently diagnosed diabetes mellitus type II has not been caused by or aggravated by a service-connected disability, nor is there any indication that such was caused or incurred during, or within one year of active duty service.

2.  The probative medical evidence of record shows that the Veteran's currently diagnosed hypertension has not been caused or aggravated by a service-connected disability, nor is there any indication that such was caused or incurred during, or within one year of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, to include as secondary to the Veteran's service-connected bilateral knee and back disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for hypertension, to include as secondary to the Veteran's service-connected bilateral knee and back disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated in January 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for diabetes mellitus type II and hypertension, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA and private treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.
   
Additionally, the Veteran was afforded VA examinations in March 2014 and September 2014 2012 with an addendum opinion in January 2015 that provided an etiological opinion with rationale.  The Board finds that the VA examinations with opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, to include his lay assertions and current complaints, and provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran has not been afforded an etiological opinion on whether the Veteran's disabilities are directly related to service; however, the Board finds that such is not necessary in the instant case.  Specifically, there is no competent and/or credible medical and/or lay evidence showing that such disorders had their onset during active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues on appeal has been met.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Moreover, the Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include a current disability and a nexus between the Veteran's diabetes mellitus, type II, and hypertension and his service-connected disabilities.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in November 2013 and August 2014 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In compliance with the remand directives, the record shows that in November 2013, the AOJ sent notice to the Veteran requesting any additional evidence pertinent to his claims, including medical evidence from Dr. Ahmad.  The AOJ also obtained updated VA treatment records and as discussed above afforded the Veteran VA examinations with an addendum opinion that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran seeks service connection for his currently diagnosed diabetes mellitus type II and hypertension.  Specifically, the Veteran asserts that since he is unable to exercise due to his service-connected musculoskeletal disabilities (which now includes the bilateral knees and lower back), his diabetes mellitus type II and hypertension are secondary to such disorders.  In this regard, the Veteran has asserted that he has been told by his doctors that his condition will worsen if he does not lose weight, which he cannot do because of lack of exercise.  As the same evidence is applicable to both disorders, the Board has addressed these issues under the same analysis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of nonservice-connected condition.  38 C.F.R. § 3.310(a)-(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be granted for chronic disabilities, such as diabetes and hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  As the Veteran's diabetes mellitus type II and hypertension are considered chronic conditions under the statute, service connection may be established based upon a showing of continuity of symptomatology.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau  v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records does not reveal any treatment, symptoms or diagnosis of diabetes or hypertension.  Moreover, an October 1990 periodic service examination, over eight years after the Veteran's discharge from active service, showed that the Veteran's endocrine system was clinically evaluated as normal and his blood pressure was 118/80.  His weight was 235.  The examiner was silent with respect to any findings of diabetes mellitus, type II, or hypertension.  Likewise, a February 1994 periodic examination, over 12 years after his discharge from active service, was also silent with respect to any findings of diabetes mellitus, type II, and hypertension.  

Post-service treatment records show that the Veteran was diagnosed with hypertension approximately in 1996 and with diabetes in 2002.  Since that time, he has been continually treated for these conditions.  

The Veteran was afforded a VA examination in March 2014.  The examiner opined that the Veteran's diabetes mellitus type II and hypertension were less likely than not caused or incurred in military service.  Additionally, it was noted that the Veteran's diabetes mellitus type II and hypertension were less likely than not caused by his left knee condition or its treatment, and diabetes and hypertension was not aggravated beyond its natural progression.  In support, the VA examiner provided that the Veteran was diagnosed with new-onset diabetes mellitus type II on June 16, 2002 with 2 weeks history of polyphagia, polydipsia, and polyuria. Veteran had essential hypertension, prior to the diagnosis of diabetes mellitus, many years before.  In August 2002, the Veteran was followed up at the VA Medical Center for chronic left knee pain.  He had a history of a fall, left knee pain-injury while he was in service in 1996.  The Veteran stated recently that when the pain was worse, he tried to take ibuprofen in the past without much help.  X-rays done in July of that year showed only bone spurring of the patella.  A torn medial meniscus by magnetic resonance imaging was noted in 2002 by Dr. Ahmad in Decatur Illinois.  The Veteran's body weight record shows since 2002- 2014 as practically stable around 275-265 pounds (was 275 pounds on May 25, 2002 and currently is 263 pounds).   The Veteran was 267 pounds on April 19, 2006 with blood pressure of 127/78 mmHg.  At the Veteran's compensation and pension examination on November 2006 for the knee joint, it was noted that his medical history includes exercising on a treadmill about 30 minutes once a week to control his diabetes mellitus.  He works in a jail and climbs stairs.  He is able to walk, but he limps when he walks.  As per his history, the Veteran has been quite active in spite of his knee problem.

Additionally, the examiner provided that the Veteran had a history of hypertension at least being treated prior to 1996 before the onset of diabetes mellitus while he was being followed up by his private physician in early 1990's, as per the Veteran's history.  The Veteran has been able to control his blood pressure since 2002 with hydrochlorothiazide/Lisinopril tablets without known complications.  There is no diabetic nephropathy.  The Veteran does not have microalbuminuria and kidney functions are normal.  He noted that the left knee was condition was controlled by standard therapies as needed without aggravation of hypertension.  

The Veteran was provided with an additional VA examination in September 2014.  At the examination, the VA examiner opined that the Veteran's diabetes mellitus and hypertension were less likely than not caused or aggravated by the Veteran's service-connected left knee.  In support, the examiner noted that the Veteran had a diagnosis of obesity prior to developing diabetes or hypertension.  Additionally, it was noted that, despite the Veteran's left knee condition, he still maintained an active lifestyle, which include multiple examples of exercise (walking, using stairs, using a treadmill, being in a job that requires him to be fit and on his feet all day), which indicates that Veteran had been active, not sedentary and has maintained body weight around 275 pounds since and before the onset of his diabetes and hypertension.  Therefore the Veteran's knee problems did not result in increased body weight (obesity) to cause his diabetes or hypertension. 

Although there was an in-service notation of a temporary increase in blood pressure during a medical procedure, this situational elevation of blood pressure is not the cause of hypertension and was not sustained.
 
The Veteran was provided with an addendum opinion to the September 2014 VA examination in January 2015.  After review and examination, the examiner opined that it is less  likely than not that the Veteran's service-connected disabilities, specifically including disabilities of the left knee, right knee, thoracolumbar spine and radiculopathy of the lower extremities, caused or aggravated (permanently
worsened beyond that due to the natural disease process) his hypertension,
and/or it is less likely than not, that the Veteran's service connected disabilities, specifically including disabilities of the left knee, right knee, thoracolumbar spine and radiculopathy of the lower extremities, caused or aggravated (permanently worsened beyond that due to the natural disease process) his diabetes mellitus, type II.  

In support, it was noted that, at the Veteran's enlistment examination September 1981, he weighed 205 pounds.  Service treatment record signed by veteran on April 1993 showed body weight 263 pounds.  In February 1994, his weight was 260 pounds.  Currently, the Veteran's weight has maintained around 270 pounds.  Diabetes mellitus type II was diagnosed on June 2002 at St. Mary's Hospital in Decatur, Illinois, when he showed up with polyuria and polydipsia about 2 weeks
duration and had elevated high blood glucose.  At that time, his past
medical history included obesity, hypertension, and chronic neck
pain, secondary to motor vehicle accident.  Essential Hypertension is defined as 2 or more elevated blood pressure systolic blood pressure of 140 mmHg or greater and or diastolic blood pressure of 90 mmHg or greater at 2 or more visits.  Synonymous conditions include benign hypertension, idiopathic hypertension, and familial hypertension.  Epidemiology shows predominant age onset in the 20s and 30s, with males higher than females.  Over 90 percent of hypertension has no identifiable cause.   The Veteran's recent recorded weights, blood pressures, and hemoglobin counts and kidney functions does not show aggravation of hypertension or diabetes.  No diagnosis or signs of diabetic nephropathy.  The Veteran's essential
hypertension was less likely than not, aggravated by diabetes mellitus type II beyond the natural progression of essential hypertension.  The Veteran's diabetes and hypertension have been well-controlled with medication and do not show any signs of aggravation.

Initially, the Board finds that the preponderance of evidence is against finding that the Veteran's diabetes mellitus type II and hypertension are directly related to service.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of diabetes mellitus in 2002 and hypertension in 1996, the issues thus turn upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

In this regard, as discussed above, the Veteran's service treatment records are silent for any discussion of the symptoms or diagnosis of diabetes or hypertension.  Moreover, periodic service examinations in 1990 and 1994 are also silent with respect to any findings of diabetes mellitus, type II, and hypertension.  Importantly, the first evidence of any kind referring to any problem with hypertension was in 1996, nearly 14 years after discharge from  military service, and diabetes was in 2002, nearly 20 years after the Veteran's discharge from military service.  In particular, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with diabetes during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for nasal congestion, a left knee injury, and pes planus, among other problems.  The Board finds that, had the Veteran experienced symptoms exclusive to diabetes or hypertension in service, he would have reported such to medical facilities just as he did in other instance.  Therefore, the absence of documented diabetes makes it less likely that this condition actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440.  Moreover, the Veteran himself has not asserted that these disabilities had their onset in service.  

In sum, the evidence does not establish an in-service incurrence or injury.  In the absence of evidence of an in-service event, there can be no nexus evidence linking any current disability to an in-service event.  Therefore, the Veteran's claim on a direct basis must be denied.

In regard to the issue of continuity of symptomology, as both of the Veteran's conditions are associated are contemplated by 38 C.F.R. § 3.309 and would be subject to consideration in accordance with Walker, 708 F.3d at 1331, the Board finds that given the absence of the establishment of an event or injury in service or for many years after service, service connection may not be established based on continuity of symptomatology.  

Likewise, the Board finds that the preponderance of evidence is also against the Veteran's claim on a secondary basis.  The Veteran is shown to have a service-connected conditions related to his bilateral knees and lower back, upon which he has contended an etiological relationship to his diabetes and hypertension exists.  Therefore, the appeal as to these claims turns upon a finding of nexus between the claimed condition and the Veteran's service-connected condition on a secondary basis.  See Allen, 7 Vet. App. at 448  ; 38 C.F.R. § 3.310(a) . 

Here, the medical evidence of record shows that that the Veteran has been diagnosed with both diabetes mellitus type II and hypertension.  However, the only probative medical evidence of record which discusses an etiological relationship with between that condition and the Veteran's service-connected bilateral knee and lower back disabilities has found that it is less likely than not that the diabetes or hypertension was caused by or aggravated by the service-connected condition(s).  Although the Veteran has asserted that he has been unable to exercise due to his service connected conditions and that such lack of exercise has exacerbated his obesity and, in turn, caused his diabetes and hypertension, the medical evidence of record shows that such effects have not occurred.  The VA examiner detailed the Veteran's history of weight since military service to present and found that, while he does meet the standard for obesity, there is no indication that his service-connected conditions have caused such disorders.  Rather, the Veteran's weight has maintained around the same level since the early 1990's, prior to the development of his current diabetes and hypertension.  Additionally, the examiner noted that the Veteran was still quite active, to include exercise, despite his service-connected disabilities.  

The only other evidence in the claims file supporting the existence of diabetes or hypertension that has been caused or aggravated by military service, to include a relationship to his service-connected bilateral knee and lower back disabilities, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology or endocrinology more particularly, and that he is merely speculating as to whether he has diabetes or hypertension that is related to his military service or service-connected bilateral knee or lower back disabilities.  In this regard, he is not competent to diagnose these conditions or symptoms or relate such to his service-connected conditions, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159  (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements have no probative value and are outweighed by the medical evidence of record, specifically the VA examinations with addendum opinion. 

Accordingly, service connection is not warranted for diabetes mellitus type II or hypertension.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to the service-connected bilateral knee and back disabilities, is denied.
 
Entitlement to service connection for hypertension, claimed as secondary to the service-connected bilateral knee and back disabilities, is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the claims remaining on appeal.

The Veteran's appeal was re-certified to the Board in May 2015.  Since the issuance of a March 2015 SSOC, the Veteran submitted additional treatment records in regard to treatment for his left knee in April 2015 accompanied by a signed waiver of initial consideration by the AOJ.  Because the Veteran's appealed claims were perfected prior to February 2, 2013, in accordance with Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105  by adding new paragraph (e)), the Veteran is required to submit a signed waiver whenever he submits evidence directly to the Board after the last adjudication by the AOJ, as he does not receive the benefit of the new regulation in regard to presumption of such waiver.  The Board deems that this waiver was proper and has considered that newly submitted evidence accordingly.

The Veteran also submitted additional evidence, to include the results of a July 2015 Disability Benefits Questionnaire (DBQ) for the left knee completed by a private examiner and additional outpatient treatment records from September 2015 showing that he underwent a meniscectomy for the left knee.  In this instance, the Board again notes that the newly submitted evidence was also accompanied by a waiver and may be properly considered by it.

However, due to the Veteran's recent surgery, the results of the previously obtained September 2014 VA examination as well as the newly obtained July 2015 DBQ  may not adequately reflect the Veteran's current disability with regard to his left knee.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A  (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).   As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected left knee disabilities.

Additionally, as this case must be remanded for the foregoing reasons, any additional private and VA treatment records should also be obtained.  38 U.S.C.A. 5103A  (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left knee disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOH cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the AOJ should schedule an examination by a qualified provider to ascertain the current level of severity of the Veteran's left knee disabilities.  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected left knee disabilities.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which point pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

Any left knee instability should be identified, and if extant, should be rated as mild, moderate or severe.

A complete rationale for any opinion expressed must be provided, to include citations to relevant medical literature and authority where appropriate.

3. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ/AMC should take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4. The claims must be readjudicated to include consideration of all additional evidence received since the issuance of the last supplemental statement of the case.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


